DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claim 1 recites “a plurality of elastically deformable beam parts that are defined by a plurality of opening portions formed in an annularly aligned manner around the base part between the holding part and the base part”.  Applicant’s specification recites the term “elastically deformable” only 3 times in the originally filed specification (See ¶0007 and ¶0017).  ¶0007 states “and a plurality of claw parts that abut on the case in an elastically deformable manner”.  MPEP 2111 states “The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.”.  In the instant case, since applicant has not provided a special definition, the term “elastically deformable beam parts” is broadly construed as beam parts which are explicitly or implicitly disclosed (or otherwise understood by persons of ordinary skill in the art) as capable of being elastically deformed.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Yasuhiko (JP2015232283A).
Yasuhiko discloses “A damper device comprises: housings (22, 23) which are arranged in a fuel passage; two damper units (24, 25) in which diaphragms (27, 28) and support members (29, 30) covering the diaphragms are integrally arranged, and which are aligned in the housings; and an intermediate plate 26 which is arranged in a portion between the two damper units in the housings.” Abstract).  Fig. 3 is reproduced below for discussion.  Additionally, ¶0019 states “In the upper surface of the upper support member 29 and the lower surface of the lower support member 30, a plurality of holes (four in the example shown in the drawing) are opened. Also, on the upper surface of the upper support member 29 and the lower surface of the lower support member 30, a plurality of leaf springs 32 as elastic members are formed by cutting and raising (four each in the example of the figure) There is.”.  Therefore it is understood that the entire upper support member 29 is formed of a material which exhibits elastic characteristics.  Specifically, “leaf springs 32” are formed out of support member 29.  Persons of ordinary skill in the art at the time of applicant’s filing would know that 

    PNG
    media_image1.png
    403
    500
    media_image1.png
    Greyscale


Regarding Claim 1, Yasuhiko teaches: 
A pulsation damper (Fig. 4, items 27/28) accommodated in a case (Fig. 4, item 22), the pulsation damper comprising: 
a diaphragm damper having a gas sealed therein (Fig. 3, items 24 or 25; ¶0018; “The first damper unit 24 is configured of a hollow-structured diaphragm in which a gas is sealed, and a support member that covers the diaphragm.” ); 
and a support member  (Fig. 3, upper support member 29) that is disposed between the case and the diaphragm damper and that holds the diaphragm damper (See Fig. 4, item 29 holds damper 24), 
wherein the support member comprises an annular holding part  (Fig. 3-4, member 29 comprises a concave support wherein an annular portion contacts/holds the damper diaphragms 27/28) that is provided on a peripheral edge portion thereof and that holds a peripheral edge of the diaphragm damper, 
a base part provided on a center part thereof (Fig. 3, base part comprised of the central region of support 29), 
a plurality of elastically deformable beam parts  (Fig. 3, radial webs/beams between leaf springs 32 and opening portions 31.  Beam parts are comprised of the same material as the explicitly disclosed “leaf springs 32” which are described as “elastic”.  As a result, the beam parts similarly are capable of being elastically deformed.) that are defined by a plurality of opening portions (Fig. 3 items 31 and cutouts immediately surrounding leaf springs 32) formed in an annularly aligned manner around the base part between the holding part and the base part (opening portions of support 29 are formed between outermost annular holding part and the centrally located base part), 
each of the plurality of beam parts held by the holding part at one end and held by the base part at the other end (Fig. 3, radial webs/beams extend between the annular holding part and the centrally located base part), 
and a plurality of claw parts (Fig. 3 leaf springs 32) that abut on the case in an elastically deformable manner, each of the plurality of claw parts provided to extend outward from the base part between two adjacent beam parts (Fig. 4, springs 32 abut the case 22).

Regarding Claim 2, Yasuhiko further teaches: wherein a width of the plurality of beam parts and a width of the plurality of claw parts are respectively approximately the same.
Regarding Claim 3, Yasuhiko further teaches: wherein the plurality of beam parts comprises a neck (Fig. 3 reproduced above shows that the beam portions initially decrease in width along their length towards the outer annular portion, such that at their narrowest width, a “neck” portion is evident.) provided at least at a portion thereof.

Regarding Claim 6, Yasuhiko further teaches: wherein the holding part is composed of an annular part (Fig. 4, annular part touches outer contour of diaphragm 27, for example) and a cylindrical part connected to the annular part (In the same manner by which applicants “cylindrical part 11c” extends axially between flange 11a and “annular part 11e”; the prior art holding part 27 comprises a outermost flange proximate to line drawn to item 29, which transitions to a cylindrical part extending axially, which subsequently transitions to an annular part), wherein the plurality of beam parts respectively extend from the cylindrical part, and wherein a cutout  (Fig. 3, item 31) is formed to the cylindrical part so as to contact each of a base of the plurality of beam parts (each cutout 31 contacts at least two bases of two beam parts.).

Regarding Claims 7-8, Yasuhiko further teaches: wherein the support member is disposed to cover one side of the diaphragm damper (See Fig. 4, upper support member 29) and wherein the support member is disposed on both sides of the diaphragm damper (See Fig. 4, upper support member 29 and lower support member 30).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiko (JP2015232283A) in view of Junger et al. (U.S. 2009/0127356A1).
Regarding Claims 4-5, Yasuhiko discloses “The elastic support of the first damper unit 24 and the second damper unit 25 can be performed with a relatively simple configuration. Therefore, assembly of a plurality of diaphragms can be performed more easily. (2) Since the plate spring 32 is provided integrally with the first damper unit 24 and the second damper unit 25, it is possible to reduce the number of parts to be assembled to the housing and to reduce the number of steps for assembling.(3) The leaf spring 32 is formed by cutting and raising from the support member (upper part 29 for the support member, lower part 30 for the support member). Therefore, integration of the leaf spring 32 to the first damper unit 24 and the second damper unit 25 is facilitated.” (See ¶0022+ and also ¶0019).  The upper and lower support members are elastically deformable and provide elastic support of each damper unit inside the housing with a relatively simple configuration (¶0007).  However, Yasuhiko does not explicitly teach: wherein the plurality of beam parts comprises a ridge-trough shape at least at a portion thereof or wherein the plurality of beam parts comprises a bellows shape.  
Junger disclose a fuel pressure diaphragm damper assembly configured to dampen fuel pressure pulsation(s).  Specifically, Junger teaches: “FIGS. 6a and 6b show a symmetrically and an asymmetrical embodiment of the diaphragm cell 9, and the overall structural height in the diaphragm cell 9 is reduced. Each of the diaphragm shells 14 and 15 have three WAVES, embodied concentrically about the center axis of the diaphragm cells 9, although a different number of shafts can also be placed in the diaphragm shells, which depends on the diameter of the diaphragm cell and the thickness of the sheet-metal material of the diaphragm shells. The wave structure enlarges the elastic region for sagging of the diaphragm shells 14 and 15 and essentially avoids damage to or overloading of the diaphragm shells (14, 15) and of the weld seam 19.” (¶0039).  The prior art discloses an advantage to incorporating a “ridge-trough” and/or “bellows” profile to elastically deformable portions of a fuel pressure diaphragm damper are desirable since incorporating those features “enlarges the elastic region” and “essentially avoids damage to or overloading” of the elastically deformable portions.  Additionally, incorporating a “ridge-trough” and/or “bellows” profile achieves the aforementioned advantages while simultaneously reducing the overall height of the component.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the plurality of beam parts comprises a ridge-trough shape at least at a portion thereof or wherein the plurality of beam parts comprises a bellows shape the  by (C) Use of known technique to improve similar devices (methods, or products) in the same way as taught by Junger into the teachings of Yasuhiko because it does no more than yield predictable results of enlarging “the elastic region” and “essentially avoids damage to or overloading” of the elastically deformable portions of a fuel pressure diaphragm damper assembly.  Additionally, incorporating a “ridge-trough” and/or “bellows” profile (i.e. “waves”) achieves the aforementioned advantages while simultaneously reducing the overall height of the component; since it has been held that the combination of familiar elements .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oikawa et al. (U.S. 9109593; Fig. 3-4a/4b) discloses a fuel pressure diaphragm damper assembly comprising an upper (80) and lower (90) support member which encapsulates the enclosed elastically deformable diaphragms (72/73).  The upper and lower support members comprise a plurality of Claw parts (83) circumferentially separated by a plurality of beam parts (4 shown).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747